Citation Nr: 0638533	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  01-01 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected generalized anxiety disorder. 

2.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which confirmed and continued a 
50 percent rating for service-connected generalized anxiety 
disorder.  

This case is also on appeal from a February 2003 rating 
decision which, in pertinent part, denied entitlement to a 
TDIU.  

This case was remanded by the Board in October 2003 and 
September 2004 for additional evidentiary development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  Generalized anxiety disorder results in social impairment 
with reduced reliability and productivity due to such 
symptoms as: fluent and coherent speech; good hygiene; 
impairment of short- and long-term memory; impaired judgment 
and abstract thinking; mood disturbance; resulting in 
difficulty in establishing and maintaining effective work and 
social relationships.  

3.  The veteran's service-connected disabilities of anxiety 
disorder, rated 50 percent disabling and tinea cruris, rated 
0 percent are insufficient to preclude participation in all 
forms of substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for anxiety disorder have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.20, 4.130, Diagnostic Code 9400 (2006).  

2.  The veteran's service-connected disabilities of anxiety 
disorder, rated 50 percent disabling and tinea cruris, rated 
0 percent do not render him individually unemployable.  38 
U.S.C.A. § 1155 (West 2002 & Supp.2005); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's TDIU claim was received in 
December 2000.  His most recent claim for an increased rating 
was received in June 2000.  He was notified of the provisions 
of the VCAA in correspondence dated in December 2003, and 
November 2004.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records, Social Security Administration 
(SSA) disability records, and all relevant medical records 
pertaining his generalize anxiety disorder and TDIU claims 
have been obtained and associated with the evidence.  

Additionally, the veteran was examined for VA purposes in 
September 2000, March 2004, and November 2004.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  The reports of these 
examinations have been obtained and associated with the 
evidence.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  For these reasons, further development is not 
necessary to meet the requirements of 38 U.S.C.A. §§ 5103 and 
5103A.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of entitlement to an increased rating and 
a TDIU.  Because the claims are being denied, any other 
notice requirements beyond those cited for service connection 
claims, are not applicable.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.

Anxiety Disorder

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  All 
reasonable doubt is resolved in the veteran's favor.  38 
C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

In June 2000, the RO received the veteran's claim for an 
increased rating for that disability.  Essentially, the 
veteran contended that his service-connected generalized 
anxiety disorder warrants a disability evaluation in excess 
of 50 percent.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name; or







100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships; or 










70
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.







50
38 C.F.R. § 4.130, Diagnostic Code 9400 (2006)

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

The Global Assessment of Functioning (GAF) score is a scaled 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing DSM-IV.  According to DSM-IV, a GAF 
of 41 to 50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is indicative of only moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF score of 61 to 70 is indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful relationships.  A GAF score of 71 to 80 is 
indicative that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).

The Board has reviewed the medical evidence dated since 2000, 
which include VA hospitalization, outpatient psychiatric 
records, and VA examination reports.  It is noted that in 
June 2001, the veteran underwent a right parietal lobe 
intracranial hemorrhage, status post craniotomy with a 
residual left hemiparesis and complaints of memory deficits. 

In this case, the Board finds that the veteran's psychiatric 
symptoms have been at most moderately disabling and do not 
warrant a rating in excess of 50 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  

During his September 2000 VA psychiatric examination, the 
veteran complained that he worried about everything.  He was 
nervous, would shake, and was unemployed.  He received 
support from his wife, from whom he had been separated for 
four years.  He was a recovering alcoholic, and had been 
sober for several months.  He related that he lived an 
isolated existence, and had been verbally abusive to people 
in the past.  On objective examination, he was manifestly 
anxious, with severe anxiety.  His symptoms were significant 
in that they interfered with his social and industrial 
functioning to a moderate degree.  His ruminative symptoms 
interfered with sustained attention and concentration, and 
diminished his comprehension and accurate execution of 
complex tasks.  His GAF score was 55.

In June 2001, the veteran underwent a right occipital 
craniotomy for evacuation of a hematoma, after he was found 
facedown and very confused.  He tolerated the procedure well.  
Following the surgery, he was followed in a VA outpatient 
clinic.  Treatment records reflect therapy to address issues 
of anger, irritability and depression.  In October 2001, his 
GAF score was 52.  Additional VA outpatient treatment records 
recorded the veteran's progress.  He was involved in VA 
psychotherapy, and appeared to be domiciled at the VA for 
some times in 2001, 202, 2003, and 2004.  

The veteran underwent a VA psychiatric examination in March 
2004.  The psychologist remarked that the veteran had been 
domiciled at the VA since July 2002.  He continued to have 
cognitive deficits due to the intracranial hemorrhage (ICH), 
in addition to his anxiety disorder and depression.  He was 
involved in 11 psychotherapy sessions, and it was concluded 
that his anxiety symptoms were in the mild-to-moderate range.  
He spent most of his days doing ceramics, and indicated that 
when not disturbed, he could complete his projects.  He 
described a low frustration tolerance, and was short-
tempered.  He denied panic attacks, depression and suicide 
ideation.  Objectively, speech was fluent, coherent, and 
normal.  Mood was generally euthymic and affect restricted.  
He described anxiety symptoms, but denied attacks.  Ideation 
was goal-directed, and there were no hallucinations or 
paranoia noted.  The diagnoses include generalized anxiety 
disorder, and a cognitive disorder secondary to the ICH.  The 
GAF score was 55.  The examiner opined that the veteran's 
anxiety did not preclude employment.  

In a May 2004 VA geropsychology note, the diagnosis was 
moderate vascular dementia.  The veteran exhibited deficits 
in severe deficits in memory and visuospatial ability which 
render the veteran incapable of making unilateral health 
decisions to live independently.  

On VA mental disorders examination in November 2004, a VA 
psychologist opined that the veteran's "service-connected 
anxiety symptoms alone do not appear severe enough to keep 
him from being employed."  The veteran was noted to have 
flattened affect, panic attacks more than once per week, 
difficulty understanding complex commands, impaired 
short/long term memory, impaired judgment and abstract 
thinking, depression, and difficulty establishing and 
maintaining social relationships.  He had fluent, coherent 
speech, good hygiene and denied hallucinations and 
suicidal/homicidal ideation or delusions.  The VA examiner 
differentiated the cognitive impairment due to intracranial 
hemorrhage from symptoms related to his service-connected 
anxiety disorder.  The diagnosis was moderate generalized 
anxiety disorder with moderate vascular dementia.  The 
examiner indicated that the anxiety disorder most nearly 
produced occupational and social impairment with reduced 
reliability and productivity causing difficulty in 
establishing and maintaining effective work and social 
relationships.

Based on a review of the record, the veteran has reported 
feeling of anger, anxiety, sleep difficulty, impaired 
concentration, obsessive worry about finances and health-
related matters, and impaired social interaction, especially 
with family members.  It has been consistently reported that 
the veteran does not have hallucinations or delusions, nor 
has it been shown that the veteran is suicidal or homicidal.  

Although the veteran has demonstrated a reduced reliability 
and productivity due to his symptoms of dementia, and 
moderate impairment of social adaptability, the evidence does 
not indicate he has deficiencies in most areas so as to 
warrant a higher 70 or 100 percent rating under Diagnostic 
Code 9400.  The objective medical evidence of record does not 
support a finding of impairment that rises to the level of 
warranting an evaluation in excess of 50 percent.  38 C.F.R. 
§ 4.130.  

There is no evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  The veteran's difficulty in adapting to stressful 
circumstances (including work or a work like setting) and his 
social isolative behavior and  inability to establish and 
maintain effective relationships are reflected in the current 
50 percent rating. 

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
anxiety disorder and its effect on earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
At present, however, there is no basis for assignment of an 
evaluation, other than that noted above.  

The schedular evaluation in this case was not inadequate.  
There is no evidence of an exceptional disability picture in 
this case.  The veteran has not offered any objective 
evidence of any symptoms due to anxiety disorder, which would 
render impractical the application of the regular schedular 
standards.  The veteran's anxiety disorder has not required 
frequent inpatient hospitalization or by itself markedly 
interfered with employment.  The Board notes the veteran 
receives SSA disability for psychiatric and orthopedic 
disabilities.  Thus, the Board concludes that referral of 
this case for consideration of an extraschedular rating is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 4.16 (2006).

A total rating, however, based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disabilities.  38 C.F.R. § 
4.16(b) (2006).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

The veteran asserts that he cannot work due to his service-
connected disability of generalized anxiety disorder.  He 
worked in various jobs before injuring his shoulder in an 
accident in 1993.  He retired from this position in 1996 and 
was service-connected at 10 percent for generalized anxiety 
disorder at the time of his employment.  The veteran has been 
receiving Social Security Administration (SSA) disability 
benefits for anxiety related disorders and osteoarthritis of 
the right shoulder, since September 11, 1997.  The Board 
notes that in a February 2003 rating decision, the RO 
continued a 50 percent rating for generalized anxiety 
disorder and denied entitlement to a TDIU.  The veteran is 
not currently working.  

In addition to the service-connected anxiety disorder, the 
veteran is service connected and in receipt of a 
noncompensable rating for tinea cruris.  A review of the vast 
amount of medical evidence fails to reflect complaints 
related to the skin disorder.  

After review of the evidence of record, the Board agrees with 
the VA psychologist and finds that entitlement to a TDIU 
rating is not warranted as the veteran is not shown to be 
prevented from securing or following substantially gainful 
employment solely due to his service-connected generalized 
anxiety disorder disability.  38 C.F.R. § 4.16 (2006).

In this regard, the record contains a VA examiner opinion 
dated in March 2004 in which it was found that the veteran's 
anxiety disorder continued to have a moderate impact on his 
social functioning and does not appear to have significantly 
increased in severity since the last VA examination in 2000.  
The examiner opined that while the veteran's anxiety disorder 
would reduce the reliability and productivity of his 
occupational functioning, his anxiety symptoms alone do not 
render him unemployable.  Specifically, the examiner 
indicated that the veteran's cognitive and physical defects 
secondary to his intracranial hemorrhage would like preclude 
employment.  

That opinion was corroborated by another VA examination in 
November 2004, who also considered a May 2004 geropsychology 
consultation report.  The VA examiner distinguished findings 
in the geropsychology report, which utilized 
neuropsychological testing in order to determine his 
cognitive capabilities but did not assess his generalized 
anxiety disorder.  The geropsychology assessment indicated 
that the veteran had severe deficits in memory and 
visuospatial ability, suggestive of dementia of a vascular 
etiology.  The VA examiner reported that the veteran's mental 
dementia is not related to his service-connected anxiety 
disorder.  

The November 2004 VA examiner opined that the veteran's 
complaints of  increased irritability since his prior 
examination coincide with increased stressors in his married 
life and dealing with cognitive and physical limitations 
secondary to cerebrovascular accident (CVA) and dementia, 
which increase his irritability.  The examiner concluded that 
the "service-connected anxiety symptoms alone do not appear 
severe enough to keep him from being employed."  The 
examiner added that the cognitive impairments due to CVA and 
resulting dementia also make him unemployable.  

As such, the Board finds that to the extent to which he is 
limited by his service-connected anxiety disorder, such 
limitations are contemplated in and compensated by the 
disability rating currently assigned for his condition.

In summary, as the veteran does not meet the percentage 
criteria for entitlement to TDIU, and he is not found to be 
precluded from securing or following a substantially gainful 
occupation due to his service-connected disability, the Board 
finds that entitlement to a TDIU rating is not warranted, and 
referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321 (2006), is also not 
warranted.  38 C.F.R. § 4.16 (2006).




ORDER

Entitlement to a disability rating in excess of 50 percent 
for anxiety disorder is denied.

Entitlement to TDIU is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


